Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 8 January 2019 with acknowledgement this application is 371 PCT with a priority established by foreign application with an earliest filing date of 8 July 2016.  
2.	Claims 1-18 are currently pending.  Claims 1, 12, and 18, are independent claims. 
3.	The IDS submitted on 8 January 2018 has been considered. 
Claim Objections
4.	Claims 2-11 and 13-17, and 19-20 are objected to because of the following informalities:  A dependent claim starts with the definite article “The” rather than an “A” or “An” because it is the second or greater occurrence of a method or an apparatus.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dvorak et al. U.S. Patent Application Publication No. 2009/0307755 (hereinafter ‘755).
As to independent claim 16, “An apparatus for securing data, comprising a processor, memory, a network interface for communicating over a communications network and an operating system supporting computer processes, a health data preparation process arranged to prepare health data for transmission over the communications network via the network interface, the health data preparation process being arranged to associate a token with the health data for transmission” is taught in ‘755 Abstract, paragraphs 20-21, 44, 48-52, note a release authorization can be generated for a patient that specifies what data to anonymize, in addition an authorization token may be created, this is how the ‘health data is prepared in an anonymous form’ / the second or another organization is the ‘destination system’;
“and wherein the token is a one-use only token” is disclosed in ‘755 paragraphs 50, 64-65, and 75, note the release authorization may be limited to one use and the associated token has a status applicable to the release authorization such as revoked, or expired.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak et al. U.S. Patent Application Publication No. 2009/0307755 (hereinafter ‘755) in view of MacCarthy et al. U.S. Patent Application Publication No. 2016/0147945 (hereinafter ‘945).
	As to independent claim 1, “A method of securing health data for transport from an originating system to a destination system over a communication network, comprising the steps of preparing the health data in an anonymous form, associating a token with the health data for transmission with the health data, associating a token with a patient identity at the destination system” is taught in ‘755 Abstract, paragraphs 20-21, 44, 48-52, note a release authorization can be generated for a patient that specifies what data to anonymize, in addition an authorization token may be created, this is how the ‘health data is prepared in an anonymous form’ / the second or another organization is the ‘destination system’;
“receiving the health data and its associated token at the destination system” is shown in ‘755 paragraphs 21-22 and 74; 
 “and wherein the token is a one-use only token” is disclosed in ‘755 paragraphs 50, 64-65, and 75, note the release authorization may be limited to one use and the associated token has a status applicable to the release authorization such as revoked, or expired. the following is not explicitly taught in ‘755:  “comparing the token associated with the health data with the token associated with the patient identity and, if they match, associating the patient identity with the health data” however ‘945 teaches matching the anonymized patient identifiers (i.e. token) to request to the de-identified request for health record so that health services can be received in the Abstract, paragraphs 6, 19, 45.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of cross enterprise data sharing in a healthcare setting taught in 
	As to dependent claim 2, “A method in accordance with claim 1, wherein the step of associating a token with the health data comprises the step of generating a token and associating it with the health data” is taught in ‘755 paragraphs 27, 38, 52 and 58.
	As to dependent claim 3, “A method in accordance with claim 2, wherein the step of generating the token comprises the step of generating the token when the health data is to be transported” is shown in ‘755 paragraphs 27, 38, 52 and 58.
	As to dependent claim 7, “A method in accordance with claim 1, comprising the further step of storing the health data, wherein the step of storing comprises anonymising the health data and associating a token with the health data, wherein the health data is stored in tokenised and anonymised form” is disclosed in ‘755 paragraph 27, note ‘release authorizations corresponding information authorized for release may be stored in a dedicated data structure’.
	As to dependent claim 8, “A method in accordance with claim 7, comprising the further step of accessing the stored data, the step of accessing comprising a step of matching the token(s) associated with the stored health data with token(s) associated with patient identities and stored away from the health data, and if a match occurs then associating the health data with the patient identity” is taught in ‘945 Abstract paragraphs 6, 19, and 45.
	As to dependent claim 9, “A method in accordance with claim 1, comprising the further step of enabling secure access to the health data by remote operative systems” is shown in ‘755 paragraph 58.

	As to dependent claim 11, “A method in accordance with claim 1, wherein the step of associating the token with the patient identity takes place at the destination system, and a copy of the token is transmitted to the originating system for association with the health data” is taught in ‘755 paragraphs 21, 58, 64, and 68.
	As to independent claim 12, “An apparatus for securing health data, comprising a processor, memory an operating system supporting computer processes and a network interface for communicating over a communication network” and “the network interface being arranged to receive health data having an associated token” is taught in ‘755 Abstract, paragraphs 20-21, 44, 48-52, and 58, note a release authorization can be generated for a patient that specifies what data to anonymize, in addition an authorization token may be created, this is how the ‘health data is prepared in an anonymous form’ / the second or another organization is the ‘destination system’;
	“and wherein the token is a one-use only token” is disclosed in ‘755 paragraphs 50, 64-65, and 75, note the release authorization may be limited to one use and the associated token has a status applicable to the release authorization such as revoked, or expired. the following is not explicitly taught in ‘755:
	“a token preparation process arranged to associate a token with a patient identifier” however ‘945 teaches the use of anonymous linking tokens (i.e. anonymized patient identifiers) in paragraphs 40, 47, and 49;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of cross enterprise data sharing in a healthcare setting taught in ‘755 to include a means to match patient anonymized identifiers (i.e. tokens) to obtain healthcare data.  One of ordinary skill in the art would have been motivated to perform such a modification because the increased amount of patient healthcare data creates a need for more securely exchanging healthcare data  see ‘945 (paragraphs 2-5). 
	As to dependent claim 13, “An apparatus in accordance with claim 12, wherein the token preparation process is arranged to generate a token for association with the patient identifier” is taught in ‘945 paragraphs 40, 47, and 49.
	As to dependent claim 14, “An apparatus in accordance with claim 13, wherein the token preparation processes is arranged to generate the token when the health data is to be transported” is shown in ‘755 paragraphs 20-21, 44, and 48-52.
	As to dependent claim 15, “An apparatus in accordance with claim 12, wherein the token preparation process is arranged to transmit a copy of the token via the network interface to an originating system for association with the health data” is disclosed in ‘755 paragraphs 21 and 58.

s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak et al. U.S. Patent Application Publication No. 2009/0307755 (hereinafter ‘755) in view of MacCarthy et al. U.S. Patent Application Publication No. 2016/0147945 (hereinafter ‘945) in further view of Smith U.S. Patent Application Publication No. 2014/0026194 (hereinafter ‘194).
	As to dependent claim 4, the following is not explicitly taught in ‘755 and ‘945: “A method in accordance with claim 1, wherein the step of preparing the health data comprises the step of preparing the health data as a plurality of  data packets for separate transmission” however ‘194 teaches sending healthcare data through the internet with the use of a packet data network with token and subtokens placed within the packets in paragraphs 27 and 51-53
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of cross enterprise data sharing in a healthcare setting taught in ‘755 and ‘945 to include a means to distribute healthcare data over a packet network.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure real-time user compliance with government regulations regarding electronic protected health information (ePHI) see ‘194 (paragraphs 1-21). 
	As to dependent claim 5, “A method in accordance with claim 4, wherein the step of associating a token with the health data comprises the step of associating a different token with each data packet” is taught in ‘194 paragraphs 27 and 51-53.
	As to dependent claim 6, “A method in accordance with claim 5, wherein the step of associating a token with a patient identity at the destination system, comprises the step of associating a corresponding plurality of tokens with the patient identity as associated with the data packets” is shown in ‘194 paragraphs 27 and 51-53.

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak et al. U.S. Patent Application Publication No. 2009/0307755 (hereinafter ‘755) in view of Smith U.S. Patent Application Publication No. 2014/0026194 (hereinafter ‘194).
	As to dependent claim 17, the following is not explicitly taught in ‘755: “An apparatus in accordance with claim 16, the health data preparation process being arranged to prepare the health data as a plurality of data packets for separate transmission” however ‘194 teaches sending healthcare data through the internet with the use of a packet data network with token and subtokens placed within the packets in paragraphs 27 and 51-53
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of cross enterprise data sharing in a healthcare setting taught in ‘755  to include a means to distribute healthcare data over a packet network.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure real-time user compliance with government regulations regarding electronic protected health information (ePHI) see ‘194 (paragraphs 1-21). 
	As to dependent claim 18, “An apparatus in accordance with claim 17, wherein the health data preparation process is arranged to associate a plurality of tokens with the health data, one token for each data packet” is taught in ‘194 paragraphs 27 and 51-53.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

________________________________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        13 February 2021